DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is no basis in the specification for the “some combination” phrase in claims 1, 2, 12, 13 and 18.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,610,534. all of the limitations of the instant claims are fully encompassed and envisaged in the patent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 2, 12, 13 and 18, the phrase “or some combination” is indefinite because it is unclear what is included in this combination.  It appears that the claims recite that the adsorbent comprises a zeolite of either SSZ-13 or some combination of SSZ-13 and one or more other zeolites, which is assumed for examination, however the indefinite language may also be interpreted as being some combination of anything.  There is no guidance in the specification about a combination or mixture of zeolites (see the specification objection in paragraph 3 above).  If the assumed language is intended by applicant, it would be redundant with already using “comprising a zeolite…” which allows for a combination with other materials, and therefor additionally indefinite.  Claims 3-11 and 14-17 are rejected for depending from an indefinite parent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 11 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carstensen et al. (2016/0175759 A1).
Carstensen et al. ‘759 disclose a process for removing acid gases such as carbon dioxide and hydrogen sulfide to less than 1 mol% from a natural gas stream containing methane and ethane (C3- hydrocarbons, see paragraph 77) to produce a purified product with more than 90% methane recovery, comprising using a pressure swing adsorption process with a feed pressure of 10-150 bara, a feed temperature of 30-120°C (paragraph 0071), a predetermined cycle time (paragraph 74), a feed rate of more than 15 MFCFD (paragraph 106) and using exhaust or recycle streams to minimize processing and hydrocarbon losses (paragraph 104).  The feed gas is alternately contacted with beds that contain an adsorbent including SSZ-13 zeolite (Si/Al ratio greater than or equal to 5) particles for acid gas adsorption while it is counter-currently purged in another bed (paragraphs 58, 61, 65, 87, claim 4).  SSZ-13 is considered to be disclosed with sufficient specificity because it is identified as part of an exemplary combination (paragraph 61).  The instant claims differ from the disclosure of Carstensen et al. in that at least 25 mol% of ethane is recovered, the product has a 
Absent a proper showing of criticality or unexpected results, the product recovery rate, purity, power consumption, and recycle amount are considered to be parameters that would have been routinely optimized by one having ordinary skill in the art at the time of the invention to achieve expected results.  The product recovery and purity can be increased by using larger beds or different cycles and will also depend on the initial feed gas composition.  Carstensen et al. discloses using a recycle stream to reduce hydrocarbon losses (paragraph 105e) and it is submitted one skilled in the art would know to select an appropriate fraction of the vented tail gas to recover any hydrocarbons that are lost during purging.  Regarding claim 15, Carstensen et al. disclose that the process can be used to treat natural gas from large scale processing facilities and one having ordinary skill the art would understand this to include either land-based or off-shore plants.
Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carstensen et al. ‘759 in view of Luberti et al. (Design of a H2 PSA for cogeneration of ultrapure hydrogen and power at an advanced integrated gasification combined cycle with pre-combustion capture).
Carstensen et al. ‘759 disclose all of the limitations of the claim except that the beds are equalized and repressurized through product ends or that nine beds are used.  Luberti et al. disclose a pressure swing adsorption cycle for nine beds including steps for product-end pressure equalization and product-end repressurization (see figure 8).  It would have been obvious to one having ordinary skill in the art at the time of the .
Claims 9 and 10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Carstensen et al. ‘759 in view of Zones (4,544,538).
Carstensen et al. ‘759 disclose all of the limitations of the claims except that the zeolite SSZ-13 has sodium as a framework ion.  Zones ‘538 discloses a zeolite SSZ-13 having a sodium frame work ion that is useful as an adsorbent (see col. 4, lines 26-43, col. 8, lines 38-40).  It would have been obvious to one having ordinary skill in the art to modify the process of Carstensen et al. by using a zeolite having any framework ion that produces a porous sorbent that preferentially adsorbs acid gases from a natural gas feed stream.
Allowable Subject Matter
Claims 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 2, 2012 was filed after the mailing date of the application on August 30, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  NOTE  that NPL documents 2-4 have not been considered because copies of those reference were not received.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose adsorption gas separation arrangements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161.  The examiner can normally be reached on Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl